Name: 2003/461/CFSP: Council Decision 2003/461/CFSP of 20 June 2003 implementing Common Position 2003/297/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: marketing;  politics and public safety;  migration; NA;  international trade;  Asia and Oceania;  monetary economics;  international affairs
 Date Published: 2003-06-21

 Avis juridique important|32003D04612003/461/CFSP: Council Decision 2003/461/CFSP of 20 June 2003 implementing Common Position 2003/297/CFSP on Burma/Myanmar Official Journal L 154 , 21/06/2003 P. 0116 - 0123Council Decision 2003/461/CFSPof 20 June 2003implementing Common Position 2003/297/CFSP on Burma/MyanmarTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 2003/297/CFSP of 28 April 2003 on Burma/Myanmar(1) and in particular Articles 8 and 9 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) In accordance with Article 9 of Common Position 2003/297/CFSP, the extension of certain sanctions set out therein as well as the prohibitions set out in Article 2(2) of that Common Position were suspended until 29 October 2003 unless the Council decides otherwise.(2) In view of the further deterioration of the political situation in Burma/Myanmar, in particular the arrest of Aung San Suu Kyi and other senior NLD members and the closure of NLD offices, the Council has decided to extend the scope of the visa ban and assets freeze to include further members of the military regime, the military and security forces, the military regime's economic interests and other individuals, groups, undertakings or entities associated with the military regime who formulate, implement or benefit from policies that impede Burma/Myanmar's transition to democracy and their families and associates. The Council has also decided to enforce the prohibition on technical training or assistance related to the provision, manufacture, maintenance or use of arms, munitions and military equipment,HAS DECIDED AS FOLLOWS:Article 1The list of persons set out in the Annex to Common Position 2003/297/CFSP is hereby replaced by the list set out in the Annex.Article 2The suspension of the provisions of Article 2(2) of Common Position 2003/297/CFSP, as provided for in Article 9(b) of that Common Position, is hereby lifted.Article 3This Decision shall take effect on the date of its adoption.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 20 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 106, 29.4.2003, p. 36.ANNEXList of persons referred to in Article 1A. State Peace and Development Council (SPDC)>TABLE>B. Former members of SLORC and SPDC1. Lt-Gen. Phone Myint (5.1.1931)2. Lt-Gen. Aung Ye Kyaw (12.12.1930)3. Lt-Gen. Chit Swe (18.1.1932)4. Lt-Gen. Mya Thin (31.12.1931)5. Lt-Gen. Kyaw Ba (7.6.1932)6. Lt-Gen. Tun Kyi (1.5.1938)7. Lt-Gen. Myo Nyunt (30.9.1930)8. Lt-Gen. Maung Thint (25.8.1932)9. Lt-Gen. Aye Thoung (13.3.1930)10. Lt-Gen. Kyaw Min (22.6.1932, Hanzada)11. Lt-Gen. Maung Hla12. Maj-Gen. Soe Myint13. Commodore Nyunt Thein14. Maj-Gen. Kyaw Than (14.6.1941, Bago)C. Regional Commanders>TABLE>D. Deputy Regional Commanders>TABLE>E. Other State/Divisional Commanders>TABLE>F. Ministers>TABLE>G. Deputy Ministers>TABLE>H. Former Members of Government>TABLE>I. Other tourism related appointments>TABLE>J. Ministry of Defence Senior Officers>TABLE>K. Members of the Office of the Chief of Military Intelligence (OCMI)>TABLE>L. Military officers running prisons and police>TABLE>M. United Solidarity and Development Association (USDA)>TABLE>N. Persons who benefit from Government economic policies>TABLE>O. State economic enterprises>TABLE>